Case 2:18-cv-01844-GW-KS Document 353-3 Filed 08/26/19 Page 1 of 7 Page ID #:22935




                         EXHIBIT B




                                      Ex. B, 003
Case 2:18-cv-01844-GW-KS Document 353-3 Filed 08/26/19 Page 2 of 7 Page ID #:22936
                          REDACTED VERSION OF DOCUMENT
                          PROPOSED TO BE FILED UNDER SEAL
     1   COOLEY LLP                                COOLEY LLP
         HEIDI L. KEEFE (178960)                   MICHAEL G. RHODES (116127)
     2
         (hkeefe@cooley.com)                       (rhodesmg@cooley.com)
     3   MARK R. WEINSTEIN (193043)                101 California Street, 5th Floor
         (mweinstein@cooley.com)                   San Francisco, CA 94111-5800
     4
         MATTHEW J. BRIGHAM (191428)               Telephone: (415) 693-2000
     5   (mbrigham@cooley.com)                     Facsimile: (415) 693-2222
         3175 Hanover Street
     6
         Palo Alto, CA 94304-1130
     7   Telephone: (650) 843-5000
         Facsimile: (650) 849-7400
     8
     9   Attorneys for Facebook, Inc.,
   10    WhatsApp Inc., and Instagram, LLC

   11
   12
   13
                           UNITED STATES DISTRICT COURT
   14
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT
   15
   16    BLACKBERRY LIMITED,                        Case Nos. 2:18-cv-01844 GW(KSx);
                                                    2:18-cv-0293 GW (KSx)
   17                    Plaintiff,
   18              v.                     [PROPOSED]
         FACEBOOK, INC., WHATSAPP         SUR-REPLY IN SUPPORT OF
   19                                     FACEBOOK DEFENDANTS’
         INC., and INSTAGRAM, LLC,
   20                                     OPPOSITION TO MOTION FOR
                        Defendants,       PARTIAL SUMMARY JUDGMENT
   21    ________________________________ OF INFRINGEMENT OF
   22                                     U.S. PATENT NO. 9,349,120
   23    SNAP INC.,                                Hearing Date: September 5, 2019
   24                    Defendant.                Time: 8:30 A.M.
                                                   Place: Courtroom 9D
   25
   26                                              Assigned to the Hon. George H. Wu
   27
   28

                                      Ex. B, 004
Case 2:18-cv-01844-GW-KS Document 353-3 Filed 08/26/19 Page 3 of 7 Page ID #:22937




     1        On August 16, 2019, after the Facebook Defendants’ opposition to
     2 BlackBerry’s motion for partial summary judgment was filed (Dkt. 280), and one day
     3 after BlackBerry’s reply brief (Dkt. 317), the parties took the third-party deposition
     4 of Mr. Kalu Kalu, the sole inventor on the ’120 patent. The certified transcript was
     5 received last Wednesday. The Facebook Defendants respectfully submit this sur-
     6 reply because the testimony of Mr. Kalu is relevant to two issues relating to the
     7 pending motion on the ’120 patent.
     8              Whether an Expiration Timestamp Qualifies as a “Flag”
     9        Although BlackBerry was fully aware that the accused Facebook Messenger
   10 and WhatsApp products use an expiration timestamp—and not a “flag”—BlackBerry
   11 chose not to address this issue in its opening brief. BlackBerry now argues in reply
   12 that the Facebook and WhatsApp timestamp is a “flag” because it can be used in some
   13 manner to determine whether a conversation has been muted.
   14         But the testimony of Mr. Kalu confirms that a factual dispute exists as to
   15 whether such a timestamp qualifies as a “flag” under its ordinary meaning. Mr. Kalu
   16 extensively testified about the relationship between a timestamp and a “flag.”
   17 (Kalu Depo., 90:25-94:5, Chen Ex. A.) He testified that the two are
   18                                                                                      (Id., 91:5-18.)
   19 He explained that
   20                                                                                (Id., 92:23-93:4.)
   21 Later in the deposition, BlackBerry’s counsel conducted a leading redirect in which
   22 counsel repeatedly, but unsuccessfully, attempted to get the witness to walk back his
   23 earlier testimony. (Id., 161:25-164:20.) BlackBerry’s counsel asked Mr. Kalu,
   24
   25          But the witness responded that the suggestion
   26
   27 (Id., 162:12-163:17.) BlackBerry pressed on, asking if
   28                                                                                      but the witness
                                                      -1-             2:18-cv-01844, 2:18-cv-02693 GW (KSx)
                                            Ex. B,TO
                       SUR-REPLY ISO OPPOSITION    005MSJ OF INFRINGEMENT OF ’120 PATENT
Case 2:18-cv-01844-GW-KS Document 353-3 Filed 08/26/19 Page 4 of 7 Page ID #:22938




                                      Ex. B, 006
Case 2:18-cv-01844-GW-KS Document 353-3 Filed 08/26/19 Page 5 of 7 Page ID #:22939




     1 Decl. ¶ 9, Biczo Decl. ¶ 17), and only at odds with BlackBerry’s paid expert.
     2 A rational jury, based on the evidence in the record, could similarly reject
     3 BlackBerry’s “weird” and “odd” theory. Summary judgment is thus inappropriate.
     4          BlackBerry’s Reliance on the Provisional Application Figure 11
     5        BlackBerry’s reply makes new arguments based on the provisional application
     6 that it did not make in its opening brief. More specifically, BlackBerry contends that
     7 Facebook’s non-infringement arguments, if accepted, would read out an embodiment
     8 shown in Figure 11 of the provisional application—that does not appear in the
     9 ’120 patent—in which a numerical value “(2)” is shown alongside a message thread
   10 1102 that has been silenced. (Reply at 20.)2 But BlackBerry’s attempt to analogize
   11 Facebook’s non-infringement arguments to Figure 11 is unsupported. The numeral
   12 in Figure 11 is described nowhere in the provisional, and it is not clear whether it has
   13 anything to do with new messages—BlackBerry describes it as simply “the count of
   14 messages in the message thread.” (Reply at 20:22-23.) The numerical value,
   15 whatever it represents, is not equivalent to the visual new message notifications
   16 provided by the accused products. The accused products’ visual notifications provide
   17 visual cues to catch the user’s attention including different colored visual symbols,
   18 bolding, advanced placement in the list, etc., that apply only to receipt of new
   19 messages.3 Simply incrementing a non-descript number of messages, e.g., from 1 to
   20 2, does not catch the user’s attention the way the accused products do.
   21
         2
   22      The fact that Figure 11 from the provisional was not copied into the utility
      application for the ’120 patent strongly suggests that the inventors viewed it as
   23
      irrelevant to the claimed invention. See H.W.J. Designs v. Rethceif Enters., No. 17-
   24 272, 2018 WL 4657221, at *3 (E.D. Cal. Sept. 26, 2018) (noting that patent applicant
      cannot incorporate-by-reference essential material from a provisional application).
   25
      3
          BlackBerry’s suggestion that a visual notification only exists if a human being is
   26 looking at it is absurd. (Reply at 18:23-27.) BlackBerry’s expert ridiculed this
   27 argument by likening it to the question of whether a tree falling in a forest makes a
      sound, and confirmed that a “notification” can exist whether or not a human being is
   28 around to perceive it. (Rosenberg Depo., 168:9-23, Keefe Ex. 2, Dkt. 279-4.)
                                                      -3-             2:18-cv-01844, 2:18-cv-02693 GW (KSx)
                                            Ex. B,TO
                       SUR-REPLY ISO OPPOSITION    007MSJ OF INFRINGEMENT OF ’120 PATENT
Case 2:18-cv-01844-GW-KS Document 353-3 Filed 08/26/19 Page 6 of 7 Page ID #:22940




     1        Mr. Kalu’s testimony is again instructive, and makes BlackBerry’s reliance on
     2 Figure 11 even more untenable. BlackBerry questioned Mr. Kalu about Figure 8 in
     3 the ’120 patent, which shows a similar view of the
     4 inbox as Figure 11. (’120, Fig. 8, 812.) When asked
     5 about whether a visual asterisk or star shown in the
     6 figure next to the “Lisa” thread (at right) appears whether or not the message thread
     7 was silenced, Mr. Kalu explained that
     8
     9
   10                                              (Kalu Depo., 143:21-145:10.)
   11
   12                                                                     (Id.)
   13         BlackBerry’s reliance on the numerical “(2)” in Figure 11 of the provisional
   14 has similar problems. BlackBerry assumes that the “(2)” in Figure 11 cannot be a
   15 notification because it is displayed in association with a silenced thread, but as
   16 Mr. Kalu’s testimony confirms, BlackBerry is reading too much into the figure. As
   17 with the star in Figure 8, it is unclear whether the “(2)” was already displayed on the
   18 screen with the “Lisa” thread at the time the user decided to silence that thread, a
   19 problem exacerbated by the lack of any description of the numeral in the provisional.
   20 Mr. Kalu’s testimony, as noted, confirms that an already-displayed visual feature may
   21 not be removed by simply silencing the thread with which it is associated.
   22         In the end, BlackBerry’s argument about excluding embodiments relies on an
   23 insignificant visual feature that is never discussed, explained, or even mentioned in
   24 the intrinsic record, and which appears only in a figure of a provisional application
   25 that the applicant did not bother to copy into the actual patent. The fact that
   26 BlackBerry must strain so hard to make this argument underscores that Facebook’s
   27 non-infringement theories are actually consistent with the intrinsic record and do not
   28 exclude any embodiments disclosed in the specification.
                                                      -4-             2:18-cv-01844, 2:18-cv-02693 GW (KSx)
                                            Ex. B,TO
                       SUR-REPLY ISO OPPOSITION    008MSJ OF INFRINGEMENT OF ’120 PATENT
Case 2:18-cv-01844-GW-KS Document 353-3 Filed 08/26/19 Page 7 of 7 Page ID #:22941




     1 DATED: August 26, 2019                COOLEY LLP
     2
                                             By: /s/ Heidi L. Keefe
     3                                           Heidi L. Keefe
     4
                                                   Attorney for Facebook, Inc.,
     5                                             WhatsApp Inc., and Instagram, LLC
     6
     7
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    -5-             2:18-cv-01844, 2:18-cv-02693 GW (KSx)
                                          Ex. B,TO
                     SUR-REPLY ISO OPPOSITION    009MSJ OF INFRINGEMENT OF ’120 PATENT
